               Case 1:20-mj-00007-SAB Document 9 Filed 04/15/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                        Case No. 1:20-mj-00007-SAB
11                           Plaintiff,
                                                      STIPULATION AND ORDER FOR
12   v.                                               CONTINUANCE OF STATUS CONFERENCE
13   TEJINDER SINGH,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Jeffrey A. Spivak, Assistant United States Attorney, and Defendant Tejinder Singh, by and through his

19 attorney, James Brusseau, hereby request and stipulate that the Court continue the status conference in
20 this case from April 16, 2020 to July 16, 2020.

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                        1
29                                                                                           U.S. v. Singh
                                                                                  Case No. 1:20-mj-00007-
30                                                                                                    SAB
               Case 1:20-mj-00007-SAB Document 9 Filed 04/15/20 Page 2 of 2



 1          The government has produced discovery and has extended Defendant a plea offer. Counsel for

 2 defendant desires additional time to consult with his client, review the charges, conduct investigation

 3 and research, review discovery and discuss potential resolution of the case with the government.

 4
     DATED: April 15, 2020                                  Respectfully submitted,
 5
                                                            McGREGOR W. SCOTT
 6                                                          United States Attorney
 7                                               By:        /s/ Jeffrey A. Spivak __
                                                            JEFFREY A. SPIVAK
 8                                                          Assistant U.S. Attorney
 9
     DATED: April 15, 2020                                  /s/ James Brusseau
10                                                          JAMES BRUSSEAU
11                                                          Counsel for Defendant Tejinder
                                                            Singh
12                                                          (As approved by email 4/14/2020)

13

14

15                                                 ORDER

16          IT IS HEREBY ORDERED that that the status conference in this case is continued from April
17 16, 2020 to July 16, 2020.

18

19 IT IS SO ORDERED.
20 Dated:      April 15, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
26

27

28
                                                        2
29                                                                                             U.S. v. Singh
                                                                               Case No. 1:20-po-00007-SAB
30
